It is a great honour and
privilege, Sir, for me to address this Assembly under your
presidency. Your election is a tribute to you and to your
great country, Guyana. It furthermore attests to the
international community’s confidence in your ability to carry
out the duties of President of the General Assembly during
the next 12 months. I have no doubt that, given your
sterling qualities, you will guide this session to a successful
conclusion.
I also wish to commend your distinguished predecessor,
His Excellency Mr. Stoyan Ganev of the Republic of
Bulgaria, for the able and outstanding manner in which he
conducted the affairs of the forty-seventh session.
I would also like to express my delegation’s
acknowledgement of the dedicated manner in which the
Secretary-General, Mr. Boutros Boutros-Ghali, has been
directing the work of our Organization during this crucial
period.
On behalf of the Government and the people of Nigeria,
I welcome all the new Member States, fully confident of the
useful contribution they can make in furtherance of the noble
objectives of the United Nations.
The relevance of our great Organization to the solution
of the common problems facing humanity is more manifest
today than at any time in our history. The complexity of
these pressing concerns and the need to act rapidly and with
resolve demand a greater degree of concerted efforts by
members of the international community. Events happening
around us demonstrate the urgency of this imperative. In the
last few years, the international landscape has witnessed
unprecedented transformations and rapid changes. The cold
war has become a thing of the past. Progress has been made
in nuclear disarmament. The wave of democratization which
has been sweeping across the world has not diminished in
intensity or breadth. The search for greater prosperity
through emerging regional economic arrangements is
spreading.
In spite of the inherent benefits of all these
developments, no sooner do we succeed in resolving one set
of problems than we are confronted with new and more
challenging ones. Indeed, the promise of global peace and

security and the vision of a new world order are inhibited by
political and ethnic conflicts, economic and social disorder,
and deepening poverty, particularly in developing countries.
In this connection, the consequences of feeble gestures
or inaction are just too frightening to contemplate. It is
therefore necessary to draw attention to the major concerns
so that they can be fully addressed with a view to finding
lasting solutions which are just and beneficial to every
member of the international community.
In view of the positive changes in the international
political environment, the United Nations has been placed at
the centre of conflict resolution, having been accorded its
rightful place in the promotion and maintenance of
international peace and security. Unfortunately, our
Organization is being overwhelmed by the avalanche of
conflicts which it is suddenly called upon to resolve.
Practically all regions of the world are embroiled in one
conflict or another. No region, however, is as afflicted as
Africa, either in the number of conflicts currently raging or
in their unimaginable negative effects on people. In one
conflict alone - that of Angola - as many as 1,000 people are
reported to be dying each day. Angola is not alone in the
unenviable situation created by civil conflict: Sudan,
Somalia and Liberia can be cited.
Regional conflicts constitute a key threat to the
achievement of global peace and security. This is why we
welcome the active and increased involvement of the United
Nations in peace-keeping and peace-building efforts. The
role of our Organization in these areas will continue to
expand as more States call on it for assistance in preventing
or containing conflicts. Member States have the duty to
support fully the work of the Organization in this very
important role. They must be prepared to provide the
Organization with the resources and the personnel it requires
to cope with ever-growing peace-keeping demands. The
price of peace may be high; we must be conscious, however,
that it is a far better bargain compared with the price of war.
In this connection, the recent mammoth and multifaceted
peace-keeping operation in Cambodia gives cause for great
optimism.
The United Nations must direct its peace-keeping
operations in a manner that does not jeopardize its integrity
or expose its peace-keepers to avoidable danger.
Furthermore, it must be made clear to those who commit
acts of aggression against United Nations peace-keepers that
they will be adjudged guilty of crimes against the
international community. The safety of United Nations
peace-keepers is of utmost concern to countries which, like
Nigeria, participate in many operations within and outside
Africa.
I recall that, while on peace-keeping duty in the former
Yugoslavia, Nigerian troops were subjected to attack
resulting in casualties. The same is happening in Somalia,
where Pakistani, Italian, Nigerian, American and Malaysian
peace-keepers have been brutally killed. The national
trauma occasioned by the loss of lives in United Nations
peace-keeping missions gives rise to anxieties and doubts.
However, I wish to assure this body that Nigeria will
continue to demonstrate its commitment to the United
Nations by continued participation in its peace-keeping
operations.
It is in this same spirit of service that Nigeria is seeking
election to the Security Council this year. I hope that
Member States will give their valuable support to Nigeria’s
candidature.
In Africa, we have also made great efforts to contain
and resolve conflicts in our continent. Nigeria has been
involved in many of these efforts to bring peace to embattled
areas. At the bilateral level, we hosted peace conferences of
the parties to the conflict in the Sudan. We have, through
the Organization of African Unity, joined other African
States to monitor the cease-fire in Rwanda. In Liberia,
Nigeria has been the moving force in the regional effort to
bring peace to that war-torn country through the Military
Observer Group (ECOMOG) of the Economic Community
of West African States.
Because of positive developments in Liberia, we have
indicated our intention to withdraw our troops at the
appropriate time. This decision was based on the successful
conclusion and acceptance of the Cotonou Agreement. All
the parties to the conflict and the international community
accept the Cotonou Agreement as the basis for durable peace
in Liberia. If, as we hope, the accord is faithfully
implemented, a democratically elected Government will have
been installed in Liberia within the time-frame envisaged for
the withdrawal of our troops. While we do not, therefore,
contemplate a premature withdrawal, through this forum I
call upon the international community to bear in mind that
Nigeria has expended and continues to expend a significant
amount in the peace-keeping operation in Liberia. Urgent
international support to the ECOMOG effort has become
crucial. Nigeria therefore welcomes Security Council
resolution 866 (1993) of 21 September 1993, which set up
the United Nations Observer Mission in Liberia (UNOMIL)
and called upon Member States to support the peace process
in Liberia by contributing to the Trust Fund being
Forty-eighth session - 7 October l993 3
established by the Secretary-General. Early implementation
will be absolutely necessary to sustain the process.
A cheering development in our continent is taking place
in South Africa, where a democratic Government is now
within sight. The doyen of South African nationalists,
Nelson Mandela, confirmed the irreversibility of the march
towards an apartheid-free society in his statement in this
Hall two weeks ago. As evidence of his conviction, he
called for the lifting of the remaining economic sanctions on
South Africa. I wish, in the name of Nigeria, to congratulate
South African leaders, black and white, who in the past two
years have shown great statesmanship in the negotiations that
have resulted in the establishment by law of the Transitional
Executive Council.
South Africa has come a long way out of its apartheid-
induced isolation. The international community should assist
the South Africans in completing the process of full
integration into the international system. To this end, those
responsible for the mindless violence occurring daily should
be unreservedly condemned. All South Africans should
realize that the watchful eyes of the international community
continue to be focused on their country.
Nigeria will take immediate steps to respond to
Nelson Mandela’s call for economic cooperation with South
Africa. We shall also commence such contacts with the
Transitional Executive Council, when it is physically
established, as will facilitate diplomatic interaction at the
appropriate time.
The road to democracy and the nurturing of democratic
institutions in Africa have not been smooth. Indeed, the
democratic enterprise in Africa faces many problems.
Africa’s economic underdevelopment and high level of
illiteracy constitute major impediments to our attainment of
democracy in its modern concept.
But such has been our fascination with democracy as a
value deeply rooted in our culture that we in Africa have
willingly decided to face up to the challenge of putting in
place an enduring system of democratic governance in our
respective countries. I can say confidently that this is an
enterprise my country has taken seriously. Our programme
of transition from military to civilian rule has not been
without its difficult moments. However, we have not
allowed them to deter us from our cherished goal. We are
determined not to repeat the mistakes of our earlier attempts
to evolve a system that would preserve the corporate unity
of our country. It was, therefore, to ensure that the
democratic process could be completed within the shortest
possible period - indeed, by March 1994 - that the Interim
National Government, which I have the honour and privilege
to lead, was seen as the most viable option to ease the
military out of power without bloodshed.
We in Nigeria fully understand and appreciate the
interest and concern shown by the international community
regarding recent political events in our country. After all,
democratization has become a major component of the
emerging new world order. We therefore appeal for the
understanding of the international community in this difficult
period in our nation’s history. I can assure this Assembly
that we are working very hard to find a just and generally
acceptable solution to our problem. In this connection, I am
happy to state that only yesterday I inaugurated a
high-powered Commission of Eminent Persons to look into
the circumstances leading to the annulment of the 12 June
presidential election and submit a report within 60 days.
Nigeria has always respected the purposes and
principles contained in the United Nations Charter and the
Universal Declaration of Human Rights. Aware that the
human person is the central subject and main beneficiary of
human rights, we fully believe that every citizen should
participate actively, within legal limits, in the realization of
these rights. We welcome the Vienna Declaration on human
rights and will, therefore, continue to be committed to the
freedom of all citizens and institutions that are engaged in
human-rights activities.
One of the sad consequences of human-rights violations
is the incidence of refugees and displaced persons - people
fleeing from insecurity to safe havens, either within or
outside their national territories. Today, several countries,
including Nigeria, cater for the needs of millions of refugees.
We urge the countries of origin of these people to create an
environment conducive to their return. This would help to
reduce the severity of the impact of refugee flows on host
nations, particularly in Africa, which are themselves faced
with excruciating economic difficulties.
Nigeria notes with great satisfaction that the situation in
the Middle East has taken a definite turn for the better. The
4 General Assembly - Forty-eighth session
historic signing of the peace agreement by Israel and the
Palestine Liberation Organization (PLO) is a welcome and
important landmark. We are convinced that this will lay the
foundation for peace between Israel and the Palestinians and
will constitute an indispensable element for the peaceful
resolution of the entire Middle East problem. We again
congratulate the Government of Israel and the leadership of
the PLO, whose spirit of conciliation made the agreement a
reality. We also commend the Governments of Norway, the
United States of America and the Russian Federation for
their efforts and their encouragement and support, which
made the peace agreement possible.
The debt crisis remains the most serious obstacle to our
economic development. The various attempts of creditor
countries to address this problem have been limited in scope
and have failed adequately to deal with the debt problem of
middle-income countries. Therefore, while noting with
appreciation the relief provided under the Trinidad, Toronto
and Houston terms, we must emphasize that the fundamental
crisis in the economic development of developing countries
has not been effectively addressed. The fact that the debt of
African countries in 1992 amounted to $275 billion - about
73 per cent of the total output of the African continent -
demonstrates clearly the seriousness of the situation.
Moreover, when it is borne in mind that debt-servicing
obligations are estimated at about 30 per cent of the value of
our exports, the crippling effect on our economies becomes
apparent. We therefore propose a dialogue involving all the
parties to enable the issues to be properly addressed.
The various dimensions of Africa’s economic problems
are worth repeating, as we who are at the receiving end of
the economic dislocation of varying degrees that affects most
African countries realize the necessity of continuing to draw
our economic plight to the attention of the rest of the world.
This matter must not be regarded lightly. The African
economic crisis, as well as being a major source of the
prevailing social and political turmoil in many countries of
the region, must be seen as a serious threat to the longer-
term prospects for the global economy.
Let me be so bold as to say that the persistence of the
crisis is not due to inaction on the part of the African
Governments concerned. On the contrary - taking the
example of my country - the truth is that our determination
to face up to the challenge of development is obvious from
the policy reforms we have been implementing for nearly
seven years in order to restructure and revitalize the
economy. These reforms are already yielding some positive
results, but not of the magnitude that we regard as necessary
if there is to be a significant upturn in the economy.
It would not be far-fetched to suggest that the fact that
the economic reforms that have been put in place have
enjoyed only limited success is apparently due to lack of
adequate support from the international community to
complement our genuine efforts to revamp our respective
economies. For instance, the flow of external finance to
African countries still leaves much to be desired, despite the
efforts made in recent years by countries like mine to ensure
a climate conducive to foreign investment. We therefore
urge a change of heart on the part of our development
partners, as this will be mutually beneficial. We also call on
the United Nations system to mobilize its machinery fully so
that lingering African economic problems may be addressed
effectively.
Today, Africa faces daunting environmental problems
too. Desertification, drought, soil and marine erosion and
shortage of fresh water are new difficulties confronting the
continent. Two fifths of Africa’s land mass has turned into
desert. African countries continue to make efforts to arrest
this threat to our livelihood. However, we do not have
sufficient resources to combat the scourge. We therefore
urge the speedy conclusion of an international convention,
complete with a funding mechanism, to combat drought and
desertification.
In the aftermath of the cold war, appreciable progress
has been made in the field of disarmament. It is comforting
to note that, to a greater extent than during any other period
in recent history, significant efforts have been made by
States to achieve openness and transparency with regard to
security issues. The unilateral decision of the nuclear-
weapon States to halt nuclear testing was universally
applauded. Needless to say, therefore, we were disappointed
at the breach of the moratorium that occurred a few days
ago. We appeal once again to all nuclear-weapon States to
refrain from resuming nuclear testing and, thereby, enhance
the prospects for the non-proliferation Treaty review and
extension Conference in 1995, which will be crucial to
efforts to halt nuclear proliferation.
Since the creation of the United Nations 48 years ago,
the world in which the Organization exists has undergone
many changes. These changes are reflected in its
membership, which, since 1945, has almost quadrupled. The
distribution of power and influence in the world has
changed. The institutions of the United Nations cannot and
should not be immune to the changes. Indeed, in order to
maintain its relevance, the United Nations must reflect the
changes in its environment. We renew our call for a serious
review of some of the institutions of the Organization -
particularly the Security Council. We have always stressed
Forty-eighth session - 7 October l993 5
the need to expand the membership of the Council by the
admission of additional permanent members so that all
regions of the world would be represented. It is our hope
that negotiations on this crucial issue will be advanced
during this session of the General Assembly.
Notwithstanding the several positive developments of
the past few years, the world still faces many challenges. In
addition to the continued disruption of the peace and stability
of many States by raging internal conflicts, there are
problems that require urgent action. The spread of poverty
and the increasing imbalance between the developing and the
developed countries are two of the more spectacular of these
problems. We are convinced that correction of this
unacceptable situation is an attainable objective.
However, the solution requires a commitment by all
States to accept and vigorously practise the concept of
international cooperation. My country remains an active
partner in this cooperative endeavour to make our world
safer and more prosperous.
As we look forward to the celebration, in two years’
time, of the fiftieth anniversary of the birth of the United
Nations, there is in the air much optimism about the future
of the Organization. The new world order, if it is to fulfil
its promise, must be constructed on the solid foundation of
the principles of the Charter of the United Nations. Thus,
our Organization is bound to play a central role in sustaining
a world of the sovereign equality of States; a world of
respect for fundamental human rights; a world of global
interdependence and of cooperation for development.
Let all Member States demonstrate the determination to
ensure that our world body justifies the expectations of
humanity.
